                Case 2:19-cr-00126-MCE Document 116 Filed 07/07/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTINA McCALL
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-126 MCE
12                                Plaintiff,             STIPULATED REQUEST TO CONTINUE
                                                         HEARING AND EXCLUDE TIME PERIODS
13                          v.                           UNDER SPEEDY TRIAL ACT; ORDER
14   JAZIZ CEA,                                          DATE: July 9, 2020
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case is set for a status hearing regarding trial setting on July 9, 2020. Counsel for the

18 defendant requests that the Court continue the hearing until July 23, 2020 and the government does not

19 object. On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

20 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

21 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

22 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
23 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,

24 as well as the declarations of judicial emergency, were entered to address public health concerns related

25 to COVID-19.

26          Although the General Orders and declarations of emergency address the district-wide health

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION TO CONTINUE AND EXCLUDE TIME UNDER
                                                        1
30   SPEEDY TRIAL ACT
              Case 2:19-cr-00126-MCE Document 116 Filed 07/07/20 Page 2 of 5


 1 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 2 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 3 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 4 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 5 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 6 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 7 findings on the record “either orally or in writing”).

 8          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial
10 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

11 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

12 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

13 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

14 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

15 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

16          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

17 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

18 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

19 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

20 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

21 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

22 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 2d 326, 329 (S.D.N.Y. 2001) (citing

23 Furlow to exclude time following the September 11, 2001 terrorist attacks and the resultant public

24 emergency). The coronavirus is posing a similar, albeit more enduring, barrier to the prompt

25 proceedings mandated by the statutory rules.

26          In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION TO CONTINUE AND EXCLUDE TIME UNDER
                                                            2
30     SPEEDY TRIAL ACT
                Case 2:19-cr-00126-MCE Document 116 Filed 07/07/20 Page 3 of 5


 1 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

 2 for the status hearing regarding trial setting. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 3 (noting any pretrial continuance must be “specifically limited in time”).

 4                                               STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.      By previous order, this matter was set for status on July 9, 2020. ECF No. 111.

 8          2.      By this stipulation, defendant now moves to continue the status conference until July 23,

 9 2020, and to exclude time between July 9, 2020, and July 23, 2020, under 18 U.S.C. § 3161(h)(7)(A),
10 B(iv) [Local Code T4].

11          3.      The parties agree and stipulate, and request that the Court find the following:

12                  a)     The government has represented that the discovery associated with this case

13          includes thousands of pages of documents, including documents subject to the Protective Order,

14          electronically imaged devices, and video and audio files. The discovery also includes child sex

15          abuse images and videos stored at the FBI, which have been made available for defense

16          inspection and review. All of the discovery in this case has been either produced directly to

17          counsel and/or made available for inspection and copying.

18                  b)     Counsel for defendant desires additional time to prepare for trial, including

19          considering the filing of additional motions. Further, defense counsel also has personal or

20          familial obligations, including a scheduled vacation, that impacts his availability between July 9,

21          2020, and July 23, 2020.

22                  c)     Counsel for defendant believes that failure to grant the above-requested

23          continuance would deny him the reasonable time necessary for effective preparation, taking into

24          account the exercise of due diligence, and it would deny the defendant continuity of counsel.

25                  d)     The government does not object to the continuance.

26                  e)     In addition to the public health concerns cited by the General Orders and

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION TO CONTINUE AND EXCLUDE TIME UNDER
                                                        3
30   SPEEDY TRIAL ACT
             Case 2:19-cr-00126-MCE Document 116 Filed 07/07/20 Page 4 of 5


 1          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 2          ends-of-justice delay is particularly apt in this case because:

 3                 •    The trial involves witnesses with high-risk factors, such as age, medical conditions,

 4                      etc. The government’s mental health expert witness is over the age of 60, placing

 5                      him at higher risk of serious complications if he were to contract the coronavirus

 6                      causing COVID-19, and the expert witness would need to observe the defendant’s

 7                      testimony and the defense expert’s testimony in person to testify in rebuttal.

 8                 •    Three of the witnesses will need to travel from Southern California and one witness

 9                      will need to travel from Texas.

10                 •    The trial in this case cannot be conducted by videoconferencing (or telephone

11                      conferencing if videoconferencing is not reasonably available) pursuant to General

12                      Order 614 (CARES Act).

13                 f)      Based on the above-stated findings, the ends of justice served by continuing the

14          case as requested outweigh the interest of the public and the defendant in a trial within the

15          original date prescribed by the Speedy Trial Act.

16                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17          et seq., within which trial must commence, the time period of July 9, 2020 to July 23, 2020,

18          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

19          because it results from a continuance granted by the Court at defendant’s request on the basis of

20          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

21          of the public and the defendant in a speedy trial.

22          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

23 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

24 must commence.

25          IT IS SO STIPULATED.

26

27

28

      STIPULATION TO CONTINUE AND EXCLUDE TIME UNDER
                                                          4
30    SPEEDY TRIAL ACT
              Case 2:19-cr-00126-MCE Document 116 Filed 07/07/20 Page 5 of 5


 1    Dated: July 7, 2020                                    MCGREGOR W. SCOTT
                                                             United States Attorney
 2

 3                                                           /s/ ROSANNE L. RUST
                                                             ROSANNE L. RUST
 4                                                           Assistant United States Attorney
 5

 6    Dated: July 7, 2020                                    /s/ DOUG BEEVERS
                                                             DOUG BEEVERS
 7
                                                             Counsel for Defendant
 8                                                           JAZIZ CEA

 9
10                                                     ORDER

11          The Court has read and considered the parties’ Stipulation to Continue Hearing and Exclude

12 Time Periods Under Speedy Trial Act. The Court hereby finds that the Stipulation, plus the continuing

13 outbreak of the novel coronavirus known as COVID-19 (and related General Orders of this Court and

14 guidance from the Centers for Disease Control and Prevention and state and local health officials),

15 collectively demonstrate facts that provide good cause for a finding of excludable time pursuant to the

16 Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

17          The Court further finds that: (i) the ends of justice served by the continuance outweigh the best

18 interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would

19 result in a miscarriage of justice, given continuity of defense counsel, the continuing outbreak of the

20 novel coronavirus in the Eastern District of California and beyond, and the necessary steps being taken

21 to avoid further transmission of the virus. Time is excluded under the Speedy Trial Act between July 9,

22 2020 and July 23, 2020.

23          IT IS SO ORDERED.

24 Dated: July 7, 2020

25

26

27

28

      STIPULATION TO CONTINUE AND EXCLUDE TIME UNDER
                                                         5
30    SPEEDY TRIAL ACT
